Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “open topped sorption reactor” is not present in the original claims or specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the sorption reactor being a pressurized tank” in lines 1-2 on page 4 renders the claim indefinite because a preceding limitation recites “a non-pressurized or open topped sorption reactor” (refer line 3 on page 3). It is unclear if the sorption reactor is non-pressurized or pressurized? Since claim 8 has been amended to include limitation of “a non-pressurized or open topped sorption reactor”, examiner has interpreted the sorption reactor to be non-pressurized or open topped and not being pressurized.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5505841 (hereinafter referred as “Pirbazari”), in view of WO9502725 (hereinafter referred as “McCollam”), Removal of per- and polyfluoroalkyl substances using super-fine powder activated carbon and ceramic membrane filtration, Journal of Hazardous Materials 366 (2019) 160–168 (hereinafter referred as “Murray”), CN 201999762 (hereinafter referred as ‘762, refer attached English language machine translation for claim mapping), WO 2014/128850 (hereinafter referred as “Oyabu”), and US  2007/0187326 (hereinafter referred as “Bonnelye”).
Regarding claim 8, Pirbazari teaches a  system (fig. 4) for removing contaminants from water, the system comprising a sorption reactor (recirculation reservoir) in fluid communication with an influent line (218), and a powdered activated carbon (PAC) feed line in communication with the influent line to add PAC to the influent (refer carbon slurry reservoir 220 and pump 222 supplying PAC to the recirculation reservoir via influent line 218) (the limitation “to add 0.5 to 2.0 grams of carbon/liter SPAC to the influent” is reciting a manner of operating the apparatus and does not structurally limit the apparatus); the sorption reactor receiving an influent flow of water to be treated (from reservoir 210) and PAC (from reservoir 220); a slurry effluent line (240) in communication with a discharge of the sorption reactor and a recycle pump (recirculation pump) in the slurry effluent line; a cross-flow ceramic membrane filter (260) in fluid communication with the slurry effluent line (240) of the sorption reactor, the recycle pump transferring the PAC with adsorbed contaminants to the ceramic membrane filter unit which separates treated water from the contaminant adsorbed PAC as permeate; a permeate line (280) in fluid communication with the ceramic membrane filter for removing the treated water as permeate; a retentate line (276) in fluid communication with the ceramic membrane filter and the sorption reactor to return the PAC to the reactor; a concentrate line (290) for removing PAC.
Pirbazari teaches returning PAC to the sorption reactor and does not disclose that the SPCA is returned to the influent line. However, it would have been an obvious matter of design choice to one of ordinary skill in the art to return the PAC from rententate line back to sorption reactor either through influent line or directly to the reactor because both serves the purpose of returning the PAC to the sorption reactor.
The limitation “for removing contaminants, including polyflouroalkyl substances (PFAS)” is intended use of the system. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). It should also be noted that material worked upon by the apparatus does not limit apparatus claim. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The limitation ““to add 0.5 to 2.0 grams of carbon/liter SPAC to the influent”, “the sorption reactor receiving an influent flow of water to be treated and sub-micron powdered activated carbon (SPAC) equating to 500 to 2000 milligrams of carbon per liter of volume of the reactor” and “said tank having a volume capable of retaining the influent and SPAC slurry an approximate thirty to sixty minute retention time so that the contaminants to be removed are adsorbed by the SPAC in the slurry” are reciting a function and manner of operating feeding of SPAC and the tank without imparting additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, whether the influent line feeding 0.5 to 2.0 grams of SPAC or less or more does not impart additional structure to the apparatus. It is inherent that the retention time of the liquid in the tank is not only dependent of the volume of the tank but also flow rate at which the liquid to be treated is being supplied to the tank. Pirbazari discloses that “The operation of a microfiltration and adsorbent particle suspension process in a continuous mode with recycling provides sufficient contact time for maximum utilization of adsorbent capacity”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed retention time range through routine experimentation to achieve desired adsorption of contaminants based on the type of contaminants and adsorption capacity of the activated carbon.
Pirbazari does not disclose that the reactor (recirculation reservoir) is a non-pressurized or open topped reactor.
McCollam teaches a system (fig. 1) for removing contaminants, the system comprising an open tank (T) comprising a liquid to be purified in contact with solid particulate adsorbent, such as activated carbon, a crossflow filter (F) downstream of the tank producing purified filtrate, returning at least a portion of retentate (12) back to the tank (T). McCollam establishes that using an open tank is known in the art. Selecting an open tank would have been an obvious matter of choice to one of ordinary skill in the art in the system of Pirbazari because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known type of tank in a known system to achieve predictable results of mixing activated carbon with liquid to be treated.
The apparatus of Pirbazari teaches that the influent line to the filter 260 comprises a bypass line and a plurality of valves that are capable of supplying liquid through either the influent line to the filter unit or the bypass line or both simultaneously (refer fig. 4). Pirbazari does not disclose that the PAC is a sub-micron powdered activated carbon, and that the system comprises a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter.
Murray discloses treatment of drinking water contaminated with per- and polyfluoroalkyl substances (PFASs) by super-fine powder activated carbon (SPAC) having particle diameter of less than 1 micron coupled with ceramic microfiltration for removal of PFASs (Abstract). Murray discloses that SPAC is a superior adsorbent compared to granular activated carbon due to high specific surface area and faster adsorption kinetics (Abstract). Murray also teaches that back-pulses with permeate water were performed for 2 s at 5 min intervals to prevent membrane fouling during long-term experiments (P162/Left column/Paragraph 2.1.1).
Pirbazari and Murray are analogous inventions in the art systems for removal of contaminants by treatment with PAC and microfiltration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pirbazari with teachings of Murray to use submicron powdered activated carbon because Murray discloses that the SPAC is a superior adsorbent due to high specific surface area and faster adsorption kinetics; and to provide a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter to prevent membrane fouling.
Modified Pirbazari does not teach that the system comprises a chemical feed tank and a chemical feed pump in fluid communication with the backwash line; and an air supply, the air supply in fluid communication with an air supply line which is in fluid communication with the backwash tank and retentate line.
Oyabu teaches a water treatment apparatus comprising feed tank (40) supplying water to be treated to a filter module (1), the filter module (1) generating permeate in permeate tank (26) (the permeate tank also acts as a backwash tank supplying permeate as part of backwash liquid) and retentate in line 45, a backwash pump (25), a chemical tank (20), a chemical supply pump (21), a blower (27), wherein the blower, the chemical tank, the backwash tank, and retentate are in fluid communication with each other. Bonnelye teaches a filtration system comprising a filter module, a permeate tank (9) that also supplies backwash liquid, backwash pump (8), chemical tank (11), a chemical pump (10), retentate line connected to opening E2, air/gas supply (6) connected to the retentate line. Therefore, Oyabu and Boonelye establishes that it is well known in the art to provide a chemical feed tank and a chemical feed pump in fluid communication with the backwash line; and an air supply, the air supply in fluid communication with an air supply line which is in fluid communication with the backwash tank and retentate line to perform membrane cleaning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Pirbazari to include a chemical feed tank and a chemical feed pump in fluid communication with the backwash line; and an air supply, the air supply in fluid communication with an air supply line which is in fluid communication with the backwash tank and retentate line as taught by Oyabu and Boonelye to reduce clogging and enable cleaning of membranes.
Modified Pirbazari does not teach that the tank of the sorption reacting comprises at least two horizontal baffles.
‘762 teaches an activated carbon adsorption equipment for adsorbing and removing contaminants in water [0002], the adsorption device comprises a tank having compartment dividers that divide the tank body into multiple compartments, the dividers are arranged horizontally in the tank [0028]. ‘762 discloses that the design ensures that utilization of rate of activated carbon is greatly improved [0017].
Modified Pirbazari and ‘762 are analogous inventions in the art of reactors comprising activated carbon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sorption reactor of modified Pirbazari with teachings of ‘762 to provide horizontal dividers to improve utilization of activated carbon. The limitation “sized to permit vertical flow therebetween and to prevent short circuiting” do not structurally differentiate ‘762 from the claimed invention because ‘762 discloses vertical flow and short circuiting of flow is inherent due to the presence of horizontal dividers/baffles.
Regarding claim 9, modified Pirbazari teaches limitations of claim 8 as set forth above. Murray further discloses that the SPAC has a mean particle diameter of 0.88 microns (P162/Left column/Paragraph 2.2). 
Regarding claim 10, modified Pirbazari teaches limitations of claim 8 as set forth above. Pirbazari further discloses that “The types of chemical species separated, the pore sizes of the membrane, and the size ranges of the chemical species within which the membrane is to operate determine the specific process employed. For instance, microfiltration membranes typically screen particles in the size range of 0.08-20 μm” (C5/L6-11). Pirbazari further discloses that “in the microfiltration and adsorbent particle suspension process, the organic or inorganic molecules can easily pass through the microfiltration pores, but their removal is achieved entirely by adsorption, and the membrane is employed only for the exclusion of the adsorbent particles” (C5/L67-C6/L5). Therefore, Pirbazari clearly indicates that the selection of pore size of the filter unit should be according to the size of the activated carbon. Selection of pore size of the microfiltration membrane to be lower than size of activated carbon would have been obvious to one of ordinary skill in the art to enable separation of SPAC. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, modified Pirbazari teaches limitations of claim 8 as set forth above. Pirbazari discloses a PAC feed system in fluid communication with the influent line (see fig. 4). Murray also discloses a SPAC feed system in fluid communication with the influent line (Refer fig. 1).
Regarding claim 12, the limitation “wherein the contaminants to be removed include perflouroalkyl and polyflouroalkyl substances (PFAS)” is reciting material being worked upon by the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Also, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, Murray discloses that the contaminants to be removed include PFAS (abstract).
Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCollam, in view of ‘762, Pirbazari, Murray, Oyabu and Boonelye.
Regarding claim 8, McCollam teaches (fig. 1) a system for removing contaminants from liquid, the system comprising
a non-pressurized or open topped sorption reactor (tank T) in fluid communication with an influent line (supplying A), the tank (T) comprising activated carbon (abstract);
a slurry effluent line (10) in communication with the tank (T) and a recirculation pump (P);
a crossflow membrane filter (F) in communication with the slurry effluent line, the recycle pump (P) transferring the activated carbon with adsorbed contaminants to the membrane filter;
a permeate line (16) in fluid communication with the membrane filter;
a retentate line (12) in fluid communication with the membrane filter (F) returning retentate back to tank (T).
McCollam teaches returning activated carbon to the tank and does not disclose that the activated carbon is returned to the influent line. However, it would have been an obvious matter of design choice to one of ordinary skill in the art to return the activated carbon from rententate line back to tank either through influent line or directly to the tank because both serves the purpose of returning the activated carbon to the tank.
The limitation “for removing contaminants, including polyflouroalkyl substances (PFAS)” is intended use of the system. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). It should also be noted that material worked upon by the apparatus does not limit apparatus claim. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The limitation ““to add 0.5 to 2.0 grams of carbon/liter SPAC to the influent”, “the sorption reactor receiving an influent flow of water to be treated and sub-micron powdered activated carbon (SPAC) equating to 500 to 2000 milligrams of carbon per liter of volume of the reactor” and “said tank having a volume capable of retaining the influent and SPAC slurry an approximate thirty to sixty minute retention time so that the contaminants to be removed are adsorbed by the SPAC in the slurry” are reciting a function and manner of operating feeding of SPAC and the tank without imparting additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, whether the influent line feeding 0.5 to 2.0 grams of SPAC or less or more does not impart additional structure to the apparatus. It is inherent that the retention time of the liquid in the tank is not only dependent of the volume of the tank but also flow rate at which the liquid to be treated is being supplied to the tank. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed retention time range through routine experimentation to achieve desired adsorption of contaminants based on the type of contaminants and adsorption capacity of the activated carbon.
McCollam teaches returning carbon adsorbent to the tank and does not disclose that the carbon adsorbent is returned to the influent line. However, it would have been an obvious matter of design choice to one of ordinary skill in the art to return the adsorbnet from rententate line back to tank either through influent line or directly to the reactor because both serves the purpose of returning the PAC to the sorption reactor.
McCollam does not teach that the tank of the sorption reacting comprises at least two horizontal baffles.
‘762 teaches an activated carbon adsorption equipment for adsorbing and removing contaminants in water [0002], the adsorption device comprises a tank having compartment dividers that divide the tank body into multiple compartments, the dividers are arranged horizontally in the tank [0028], the tank being an open top tank [0028]. ‘762 discloses that the design ensures that utilization of rate of activated carbon is greatly improved [0017].
McCollam and ‘762 are analogous inventions in the art of reactors comprising activated carbon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sorption reactor of McCollam with teachings of ‘762 to provide an open tank having horizontal dividers to improve utilization of activated carbon. The limitation “sized to permit vertical flow therebetween and to prevent short circuiting” do not structurally differentiate ‘762 from the claimed invention because ‘762 discloses vertical flow and short circuiting of flow is inherent due to the presence of horizontal dividers/baffles.
McCollam does not disclose that the activated carbon is supplied to the influent line, that the membrane filter is ceramic membrane filter, and providing a concentrate line for removal of carbon. However, supplying carbon to influent line, use of ceramic membrane and providing a concentrate line are known in the art as disclosed by Pirbazari (refer fig. 4). In fig. 4, Pirbazari discloses a water influent line 218, carbon feed line in communication with the influent line, a sorption reactor (recirculation reservoir), a pump (recirculation pump) supplying carbon slurry with adsorbed contaminants to a ceramic membrane filter (260), permeate line (280), retentate line (276), and a concentrate line (290). It would have been obvious to one or ordinary skill in the art before the effective filing date of invention to supply activated carbon to the influent line, use ceramic membrane, and provide concentrate line in the system of McCollam because supplying carbon to the influent tank or directly to the tank would have been an obvious matter of design choice since both serves purpose of mixing the influent with activated carbon, use of ceramic is preferred by Pirbazari because of its properties superior to those of polymers and are chemically and thermally more resilient (C8/L42-46), and concentrate line is provided to enable emptying of the reactor (C12/L13-17).
Modified McCollam does not disclose that the carbon adsorbent is a sub-micron powdered activated carbon, and that the system comprises a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter.
Murray discloses treatment of drinking water contaminated with per- and polyfluoroalkyl substances (PFASs) by super-fine powder activated carbon (SPAC) having particle diameter of less than 1 micron coupled with ceramic microfiltration for removal of PFASs (Abstract). Murray discloses that SPAC is a superior adsorbent compared to granular activated carbon due to high specific surface area and faster adsorption kinetics (Abstract). Murray also teaches that back-pulses with permeate water were performed for 2 s at 5 min intervals to prevent membrane fouling during long-term experiments (P162/Left column/Paragraph 2.1.1).
Modified McCollam and Murray are analogous inventions in the art systems for removal of contaminants by treatment with PAC and microfiltration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified McCollam with teachings of Murray to use submicron powdered activated carbon because Murray discloses that the SPAC is a superior adsorbent due to high specific surface area and faster adsorption kinetics; and to provide a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter to prevent membrane fouling.
Modified McCollam does not teach that the system comprises a chemical feed tank and a chemical feed pump in fluid communication with the backwash line; and an air supply, the air supply in fluid communication with an air supply line which is in fluid communication with the backwash tank and retentate line.
Oyabu teaches a water treatment apparatus comprising feed tank (40) supplying water to be treated to a filter module (1), the filter module (1) generating permeate in permeate tank (26) (the permeate tank also acts as a backwash tank supplying permeate as part of backwash liquid) and retentate in line 45, a backwash pump (25), a chemical tank (20), a chemical supply pump (21), a blower (27), wherein the blower, the chemical tank, the backwash tank, and retentate are in fluid communication with each other. Bonnelye teaches a filtration system comprising a filter module, a permeate tank (9) that also supplies backwash liquid, backwash pump (8), chemical tank (11), a chemical pump (10), retentate line connected to opening E2, air/gas supply (6) connected to the retentate line. Therefore, Oyabu and Boonelye establishes that it is well known in the art to provide a chemical feed tank and a chemical feed pump in fluid communication with the backwash line; and an air supply, the air supply in fluid communication with an air supply line which is in fluid communication with the backwash tank and retentate line to perform membrane cleaning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified McCollam to include a chemical feed tank and a chemical feed pump in fluid communication with the backwash line; and an air supply, the air supply in fluid communication with an air supply line which is in fluid communication with the backwash tank and retentate line as taught by Oyabu and Boonelye to reduce clogging and enable cleaning of membranes.
Regarding claim 9, modified McCollam teaches limitations of claim 8 as set forth above. Murray further discloses that the SPAC has a mean particle diameter of 0.88 microns (P162/Left column/Paragraph 2.2). 
Regarding claim 10, modified McCollam teaches limitations of claim 8 as set forth above. Pirbazari further discloses that “The types of chemical species separated, the pore sizes of the membrane, and the size ranges of the chemical species within which the membrane is to operate determine the specific process employed. For instance, microfiltration membranes typically screen particles in the size range of 0.08-20 μm” (C5/L6-11). Pirbazari further discloses that “in the microfiltration and adsorbent particle suspension process, the organic or inorganic molecules can easily pass through the microfiltration pores, but their removal is achieved entirely by adsorption, and the membrane is employed only for the exclusion of the adsorbent particles” (C5/L67-C6/L5). Therefore, Pirbazari clearly indicates that the selection of pore size of the filter unit should be according to the size of the activated carbon. Selection of pore size of the microfiltration membrane to be lower than size of activated carbon would have been obvious to one of ordinary skill in the art to enable separation of SPAC. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, modified McCollam teaches limitations of claim 8 as set forth above. Pirbazari discloses a PAC feed system in fluid communication with the influent line (see fig. 4). Murray also discloses a SPAC feed system in fluid communication with the influent line (Refer fig. 1).
Regarding claim 12, the limitation “wherein the contaminants to be removed include perflouroalkyl and polyflouroalkyl substances (PFAS)” is reciting material being worked upon by the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Also, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, Murray discloses that the contaminants to be removed include PFAS (abstract).
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
With regard to rejection of claim 8, applicant argued that Pirbazari teaches a closed loop system and does not teach “non-pressurized or open top”. However, open top tanks are known in the art as established by ‘762 and WO9502725. It would have been an obvious matter of choice to one of ordinary skill in the art based on the contaminants whether to use an open top or closed tank.
Applicant further argues that dividers of ‘762 are not the claimed baffles and they would not work as claimed by applicants. However, applicant fails to provide any argument with regard to how the dividers of ‘762 are structurally different from the claimed baffles. Applicant has also not provided any explanation of why the dividers of ‘762 would not work as claimed.
The newly added limitations of claim 8 under “8)” is taught by WO 2014/128850 (Oyabu), and US 2007/0187326 (Bonnelye).
With regard to eligibility of Murray reference, as indicated in office action dated 5/5/2022, the article has available online date of 11/15/2018 which predates the effective filing date of the instant application. The history of revisions is provided in the snip of the title page of the article below.  It indicates that the article was initially received on 6/4/2018, received in revised form on 11/12/2018, accepted on 11/13/2018, and made available online on 11/15/2018.  There is no indication of any changes made to the article. The reference, Murray, qualifies under 102(a)(1) because it was publicly available before the effective filing date of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777